               Case 2:18-cr-00080-JAM Document 90 Filed 09/03/20 Page 1 of 2


 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160

 4
   Attorney for:
 5 EUGENE ORTEGA

 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                          CASE NO. 18-0080 JAM
10
                                   Plaintiff,           STIPULATION TO CONTINUE J&S TO
11                                                      DECEMBER 1, 2020, AT 9:15 A.M. AND RESET
     EUGENE MARGARITO ORTEGA,                           BRIEFING SCHEDULE
12                      Defendant

13
                                                STIPULATION
14
            Plaintiff United States of America, by and through its counsel of record, and Eugene Ortega, by
15
     and through his Counsel of record, Dina Santos hereby stipulate to continue the date for J&S and reset
16
     the briefing schedule as follows:
17
       Judgment and Sentencing Date:                                                        December 1, 2020
18                                                                                          at 9:30 a.m.
       Reply, or Statement of Non-Opposition:                                               November 24, 2020
19
       Formal Objections to the Presentence Report shall be filed with the Court and
20     served on the Probation Officer and opposing counsel no later than:                  November 17, 2020
21     The Presentence Report shall be filed with the Court and disclosed to counsel no
       later than:                                                                          November 10, 2020
22
       Counsel's written objections to the Presentence Report shall be delivered to the
23     Probation Officer and opposing counsel no later than:
                                                                                            November 03, 2020
24     The proposed Presentence Report shall be disclosed to counsel no later than:

25                                                                                          October 20, 2020

26          Probation has been informed of the new schedule.
27

28
                                                        1
             Case 2:18-cr-00080-JAM Document 90 Filed 09/03/20 Page 2 of 2


 1         IT IS SO STIPULATED.

 2

 3   Dated: Sept 1, 2020                            McGregor Scott
                                                    United States Attorney
 4

 5                                                  /s/ Justin Lee
                                                    JUSTIN LEE
 6                                                  Assistant United States Attorney

 7
     Dated: Sept. 1, 2020                           /s/ Dina L. Santos
 8                                                  DINA SANTOS, ESQ.
                                                    Attorney for EUGENE ORTEGA
 9

10
                                             ORDER
11
           IT IS SO FOUND AND ORDERED this 2nd day of September, 2020
12
                                                    /s/ John A. Mendez
13

14                                                  HON. JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
